6. Innovative financing at a global and European level (
(FR) Madam President, I regret that there is some confusion in this report by Mrs Podimata, which raises a number of important issues with regard to innovative financing. I would like to ask the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament to withdraw the alternative motion it has tabled so that the joint drafting work that has been carried out can be concluded.
Secondly, I regret that a slightly artificial opposition has emerged on the issue of a tax on financial transactions and that there are two very similar amendments. I regret that, as a result, Parliament cannot express its overwhelming support for this tax in conditions that are reasonable with regard to Europe's competitiveness.
(DE) Madam President, I can tell Mr Gauzès this: yes, we intend withdrawing this draft for an alternative resolution. I recommended this to my group for a very simple reason: The following amendment, which has been signed by 120 Members from all groups, shows that proposals regarding a financial transaction tax are not the preserve of any one group, whether the socialists, conservatives, the Group of the European People's Party (Christian Democrats) or the Group of the Greens/European Free Alliance. The point is that we are making an institutional proposal and issuing an institutional signal that this House is capable of saying on a cross-party basis: 'We want the private sector to pay its share in dealing with the burden of the crisis'. This is not a socialist demand, or a PPE Group demand; it is our common wish. If we manage to express this today on an institutional basis, then this will be a major success for the European Parliament. This is why we are withdrawing this motion.
(Applause)
(EL) Madam President, yesterday in plenary, the Group of the European People's Party (Christian Democrats) put forward another proposal which could constitute a compromise. It was: could it be made clear that resources will be channelled to the EU budget and the support mechanism? We tabled the subject for debate yesterday and we are waiting for a reply, so that we can reach a compromise and send a positive message to the EU institutions.